Title: [Diary entry: 6 March 1760]
From: Washington, George
To: 

Thursday Mar. 6. Fitted a two Eyed Plow instead of a Duck Bill Plow and with much difficulty made my Chariot Wheel horses plow.  Surveyd Captn. Posseys 145 Acres of Woodland Ground which he bought of my Bror. Chs. & find some of the Courses and distances to vary from those in the Deeds and that 136 Acres only, are Included. Also run the upper Courses of Frens Land and find some great Errors as may be seen by my Plot of it. Wind Southerly & day fine.